IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-0044-06


JOSHUA THOMPSON, Appellant

v.


THE STATE OF TEXAS





ON DISCRETIONARY REVIEW OF
THE THIRD COURT OF APPEALS

TRAVIS COUNTY



Womack, J., filed a concurring opinion.


	I join the judgment of the Court and all but Part II. C. of its opinion, which follows a decision
on error preservation in Posey v. State, 906 S.W.2d 57, 62 (Tex. Cr. App. 1998), that I continue to
believe was incorrect. See id., at 66 (Womack, J., concurring).

Filed:  June 27, 2007.
Publish.